DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 12 is/are rejected under 35 U.S.C. 103 as being obvious over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A).  
Regarding claim 1, Wiker discloses: a baking oven for (i.e., capable of) baking and dehydrating food products comprising cheese or constituted by cheese, the oven comprising:
a baking chamber (24, Fig. 1), 
a conveyor belt (22, Fig. 1) movable in the baking chamber for supplying and unloading food products, which have a moisture content greater than or equal to 25% of their weight; and are at least 50%, by weight, comprised of cheese (the conveyor belt is capable of moving such food products), 
heating means to heat the food products in the baking chamber, said heating means being selected from the group consisting of: microwave heating, infrared heating, electric resistance heating means, and combinations thereof (para. 77),  
extracting means (examined under 112f to be a blower/fan) (exhaust fan 87) to extract air and vapor from the baking chamber (para. 86), 
wherein the baking chamber is insulated from the outside (insulated by the housing of the oven, see Fig. 1), except for an inlet and an outlet of the conveyor belt (see paras. 6, 8), and
wherein air inflow means (interpreted under 112f to be a fan and an air inlet port) (72, 74, 75, 77) are provided for the air inflow into the baking chamber

and 
a control unit comprising programmed to adjust the flow rate of said extracting means (paras. 77, 89, 90) so-2-6267280-1Applicant: SLB S.R.L. Application No.: Not Yet Knownthat said extracting means extract, from the baking chamber, a flow rate Q of air and vapor equal to or higher than (see * comment below):
            
                Q
                =
                
                    
                        V
                    
                    
                        
                            
                                U
                            
                            
                                o
                                u
                                t
                            
                        
                        -
                        
                            
                                U
                            
                            
                                i
                                n
                            
                        
                    
                
                *
                
                    
                        d
                    
                    
                        A
                    
                
            
        

where: 
Q is the volumetric flow rate of air and vapor to be withdrawn from the baking chamber per each kilogram of food products passing through the baking chamber itself, 
V is the amount of vapor to be removed per each kilogram of food product passing through the baking chamber, 
U----IN is the specific humidity of the air entering the baking chamber, 
UOUT is the specific humidity of the air withdrawn from the baking chamber, 
dA is the air density, 
wherein the vapor amount V is the difference between the water content XIN in each kilogram of food product to be baked, inserted in the baking chamber, and the water content XOUT being in each kilogram of baked food product extracted from the baking chamber, where V = XIN - XOUT, with XOUT < 50 grams, 
to obtain a baked food product having residual moisture lower than 5% by weight and shelf-life longer than four months at room temperature (Note: this limitation is not a structural limitation nor a functional limitation; therefore, it is not given patentable weight.  Nevertheless, the oven is capable of conveying a baked food product through the chamber having said characteristics).

* Wiker satisfies the equation recited in claim 1. The calculated Q in the equation can be zero because V can be zero.  V can be zero because there is no food product passing through the chamber, or there is no vapor to be removed from the food.   Therefore, the actual flow rate simply has to be greater than zero.  

Wiker fails to disclose:
wherein air inflow means are provided for the air inflow into the baking chamber, said air inflow means being arranged next to the inlet of the baking chamber, so that the air flow is directed in the longitudinal direction of the conveyor belt from the inlet towards the outlet.
Baker teaches a conveyor oven, comprising: air inflow means (fan 31 directs air into an inlet port of the chamber 34) are provided for the air inflow into the baking chamber (13, Figs. 1, 3), said air inflow means being arranged next to the inlet (11) of the baking chamber, so that the air flow is directed in the longitudinal direction of the conveyor belt from the inlet towards the outlet (12).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein air inflow means are provided for the air inflow into the baking chamber, said air inflow means being arranged next to the inlet of the baking chamber, so that the air flow is directed in the longitudinal direction of the conveyor belt from the inlet towards the outlet.  The motivation to combine is so that there is additional time for the air to be heated by heaters in a heating tunnel, before the heated air is discharged across a longitudinal direction of the baking chamber.  The result is improved efficiency since the burner output can be reduced.  Wiker discloses, in Fig. 4, a shorter residence time (compared to Baker’s setup) from when the air is initially heated to when the air is discharged out of the air inlet ports (75, 77).   This means that, for a given air inlet temperature into the baking chamber, the burners in Wiker would have to operate at a higher temperature compared to the heaters in Baker.

Regarding claim 2, Wiker fails to disclose wherein the extracting means extract a minimum of 20m3 of air and vapor per each kilogram of food product passing through the baking chamber.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the claimed ratio affects the rate that moisture is removed from the food item.  The higher the ratio, the faster moisture is removed from the food.  Faster moisture removal leads to shorter cooking/baking times.
Regarding claim 3, Wiker discloses a controller that can control the flow rate of said extracting means according to the equation recited in claim 1, wherein dA in the equation is equal to 1.225 kg/m3.  
Regarding claim 5, modified Wiker discloses wherein the air inflow means direct, onto the surface of the conveyor belt, an inlet air flow intercepting the whole width of the conveyor belt (see paras. 6, 85 of Wiker disclosing air inlet ports 75, 77 of the fingers 76 that direct air onto the conveyor; see also col. 2, line 63- col. 3, line 2 in Baker disclosing where air is directed across the whole width of the conveyor), and the extracting means (Wiker, 87) are configured to extract an air and vapor flow by intercepting the whole width of the conveyor belt (Wiker discloses, in paras. 88, 89, an exhaust hood 89 having a fan 87 that captures the air and vapor produced across the width of the conveyor, by food placed on the conveyor, i.e., the fan 87 intercepts the fumes produced across the whole width of the conveyor).
Regarding claim 8, Wiker discloses wherein adjusting means (examined under 112f to be valves, shutters, or speed regulators of the extractor fans or blowers) (Wiker discloses variable speed inlet and exhaust fans having a speed regulator for adjusting the speed of the fans, see para. 86) to adjust the flow rate of the air entered by the inflow means and the flow rate of the air and vapor extracted by the extracting means, are provided, and wherein air filtering means are combinable with the inflow means, the extracting means, or both the inflow means and the extracting means (no filter is disclosed but an air filter is combinable, i.e., capable of being combined, with one or both fans; for example, an air filter can be placed upstream of the exhaust fan 87 in the exhaust duct, see para. 88).
Regarding 12, Wiker discloses wherein the air inflow means are combined with heating means (examined under 112f to be an electric heater) to heat the inlet of air for the air inflow into the baking chamber (Wiker, in para. 114, states that one or more electric heating elements can be used in lieu of the inlet air heating gas burners 60, 62; therefore, one of the heating elements is the heating means recited in claim 1, and the other heating element is the heating means recited in this claim), said-6-6267280-1Applicant: SLB S.R.L.Application No.: Not Yet Known heating means being adjustable (para. 15).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A), as applied to claim 1, and further in view of Wiker II (US 9585400 B2).  
Regarding claim 6, modified Wiker discloses wherein the air inflow means comprise at least one inflow port fluidically connected with a fan (see rejection of claim 1) and the extracting means comprise at least one outflow port (port between the heated tunnel and the ducting, see para. 88 of Wiker) fluidically connected with at least one suctioning device (Wiker, 87), said inflow and outflow ports intercepting the whole width of the conveyor belt (see rejection of claim 5) and being spaced from one another (Fig. 4A of Wiker shows the inflow and outflow ports spaced from one another; note: Fig. 4A is missing from the pgpub; however, see Wiker’s US Patent 9585400 B2 providing the missing Fig. 4A) so that the air and vapor flow extends onto the surface of the conveyor belt at the whole width thereof and at least for half the length of the baking chamber (see Fig. 4 and the rejection of claim 5).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A) and Wiker II (US 9585400 B2), as applied to claim 6, and further in view of Limberg (US 20160209049 A1) and McIntyre (US 20160231003 A1).
Regarding claim 7, modified Wiker fails to disclose wherein said inlet air flow and said outlet air and vapor flow are laminar (Wiker and Baker do not state whether the flow is laminar or turbulent).  
However, Limberg teaches that a laminar outlet air and vapor flow in a cooking ventilation device improves the “efficiency with which cooking emissions are captured from and exhausted away from the region proximal to the cooking appliance” (para. 30).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein said outlet air and vapor flow is laminar, so as to improve the efficiency of capturing and removing the fumes from the oven.
McIntyre teaches wherein an inlet air flow into an oven is laminar, and wherein the laminar flow provides consistent cooking conditions (paras. 52, 53).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein said inlet air flow is laminar, so that the baking/cooking/heating conditions within the oven are consistent and repeatable.  The result is consistent quality of the food/product.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A) and Raudales (US 6922908 B1), as evidenced by Fahey-Burke (US 20150056337 A1).
Regarding claim 9, Wiker discloses or suggest wherein the air entered in the baking chamber by the airflow -5-means is ambient air (no air supply source is provided, which suggests that only ambient air is used) EXCEPT where the ambient air is treated such that the inflow of air has a given specific humidity UIN in the baking chamber. 
Raudales teaches a vegetable dryer wherein the ambient is treated such that the inflow of air has a given specific humidity UIN- ----(given specific humidify = the resulting humidity of the air after dehumidification) (col. 13, lines 31-37).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker where the ambient air is treated such that the inflow of air has a given specific humidity UIN in the baking chamber.  The motivation to combine is to optimize the baking process, and to produce uniform baking conditions for consistently baked goods (see para. 4 of Fahey-Burke, as evidentiary support). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A), as applied to claim 1, and further in view of Burdett (US 20080274683 A1).
Regarding claim 10, Wiker fails to disclose wherein the inlet air flow rate is lower than the outlet air and vapor flow rate, and the baking chamber is maintained slightly depressurized to aid the vapor extraction and the expansion of the food products.  
However, Burdett teaches a kitchen ventilation system, wherein the inlet air flow rate is lower than the outlet air and vapor flow rate, and the kitchen space is maintained slightly depressurized (para. 27).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein the inlet air flow rate is lower than the outlet air and vapor flow rate, and the baking chamber is maintained slightly depressurized to aid the vapor extraction and the expansion of the food products.  The motivation to combine is so that any smoke or odorous gases produced (e.g., during a high temperature cleaning operation in the oven) can be efficiently vented and removed from the kitchen.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A), as applied to claim 1, and further in view of Cote (US 5042456 A).
Regarding claim 11, Wiker fails to disclose wherein the extracting means comprise a plurality of outflow ports fluidically connected with one or more suctioning devices, wherein each outflow port withdraws a corresponding part of the air and vapor flow rate extracted from the baking chamber.
However, Cote teaches a ventilation hood for a cooking surface, comprising: a plurality of outflow ports fluidically connected with one or more suctioning devices (abstract), wherein each outflow port withdraws a corresponding part of the air and vapor flow rate extracted from the cooking surface.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein the extracting means comprise a plurality of outflow ports fluidically connected with one or more suctioning devices, wherein each outflow port withdraws a corresponding part of the air and vapor flow rate extracted from the baking chamber.  The motivation to combine is so that the outlets can capture some of the oil or grease from the exhausted air.  A secondary motivation is that the outlets would prevent large debris from entering and clogging the exhaust system.  
Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiker (US 20110269085 A1) in view of Baker (US 4121509 A) and Burdett (US 20080274683 A1).
Regarding claim 16, Wiker discloses (see rejection of claim 1 for citations unless otherwise noted) a method of cooking food products comprising cheese or constituted by cheese (para. 5), by a baking and dehydrating oven comprising a baking chamber closed except for an inlet and an outlet, a conveyor belt movable in the baking chamber for (i.e., capable of) supplying food products, which have a moisture content greater than or equal to 25% of their weight; and are at least 50%, by weight, comprised of cheese, to be baked and unloading baked food products, heating means to heat the food products in the baking chamber, said heating means being selected from the group consisting of: microwave heating, infrared heating, electric resistance heating means, and combinations thereof, extracting means to extract air and vapor from the baking chamber and a control unit programmed to adjust the flow rate of said extracting means, wherein the baking oven comprises air inflow means for the inflow of air into the baking chamber, said air inflow means being arranged next to the inlet of the baking chamber, so that the air flow is directed in the longitudinal direction of the conveyor belt from the inlet towards the outlet, and wherein the method further comprises: configuring the inflow means for the inflow of air into the baking chamber; the method comprising the steps of: 
a) baking the food products in the baking chamber by the heating means, by extracting moisture in the vapor form from them; 
b) configuring the extracting means to extract an air and vapor flow rate Q from the baking chamber (2); 
wherein the air and vapor flow rate Q extracted during step b) is equal to or higher than:
                
                    Q
                    =
                    
                        
                            V
                        
                        
                            
                                
                                    U
                                
                                
                                    o
                                    u
                                    t
                                
                            
                            -
                            
                                
                                    U
                                
                                
                                    i
                                    n
                                
                            
                        
                    
                    *
                    
                        
                            d
                        
                        
                            A
                        
                    
                
            

where: 
Q is the volumetric flow rate of air and vapor to be withdrawn from the baking chamber per each kilogram of food products passing through the baking chamber itself, 
V is the amount of vapor to be removed per each kilogram of food product passing through the baking chamber, 
U----IN is the specific humidity of the air entering the baking chamber, 
UOUT is the specific humidity of the air withdrawn from the baking chamber, 
dA is the air density, 
wherein the vapor amount V is the difference between the water content XIN in each kilogram of food product to be baked, inserted in the baking chamber, and the water content XOUT being in each kilogram of baked food product extracted from the baking chamber, where V = XIN - XOUT, with XOUT < 50 grams, 
to obtain a baked food product having residual moisture lower than 5% by weight and shelf-life longer than four months at room temperature.

Wiker fails to disclose:
the air flow rate of the -6-7384527.1Applicant: SLB S.R.L.Application No.: 16/762,248inlet of the inflow means being adjusted on the basis of the volumetric air and vapor flow rate withdrawn from the baking chamber by the extracting means.

Burdett teaches a kitchen ventilation system, wherein the air flow rate of the inlet of the inflow means being adjusted on the basis of the volumetric air and vapor flow rate withdrawn from the cooking space by the extracting means (para. 27).  This is performed so that the temperature and air pressure in the kitchen remains relatively constant (para. 28)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Wiker wherein the air flow rate of the inlet of the inflow means is adjusted on the basis of the volumetric air and vapor flow rate withdrawn from the baking chamber by the extracting means.  The motivation to combine is so that the temperature and pressure in the baking chamber can remain constant during periods of time in the cooking/heating process.  The result is consistent quality of the product/food.  

Regarding claim 17, Wiker fails to disclose wherein the extracting means extract a minimum of 20m3 of air and vapor per each kilogram of food product passing through the baking chamber.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the claimed ratio affects the rate that moisture is removed from the food item.  The higher the ratio, the faster moisture is removed from the food.  Faster moisture removal leads to shorter cooking/baking times.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they do not apply to the current office action.  
Regarding the requested interview, Applicant may call the Examiner to schedule the interview.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762